     Case 2:17-cv-02217-JAM-GGH Document 35 Filed 03/04/21 Page 1 of 4


 1   INSTITUTE FOR JUSTICE                                  XAVIER BECERRA
     KEITH E. DIGGS*                                        Attorney General of California
 2   PAUL V. AVELAR*                                        HEATHER B. HOESTEREY
     398 S. Mill Ave. #301                                  Supervising Deputy Attorney General
 3
     Tempe, AZ 85281                                        P. PATTY LI (SBN 266937)
 4   Telephone: (480) 557-8300                              Deputy Attorney General
     kdiggs@ij.org                                          455 Golden Gate Avenue, Suite 11000
 5   pavelar@ij.org                                         San Francisco, CA 94102-7004
     *Admitted pro hac vice                                 Telephone: (415) 510-3817
 6                                                          Patty.Li@doj.ca.gov
     BENBROOK LAW GROUP, P.C.
 7
     BRADLEY A. BENBROOK (SBN 177786)                       Attorneys for Defendants
 8   STEPHEN M. DUVERNAY (SBN 250957)
     400 Capitol Mall, Suite 1610
 9   Telephone: (916) 447-4900
     brad@benbrooklawgroup.com
10   steve@benbrooklawgroup.com
11   Attorneys for Plaintiffs
12

13                                UNITED STATES DISTRICT COURT
14                              EASTERN DISTRICT OF CALIFORNIA
15

16    PACIFIC COAST HORSESHOEING                         No. 2:17–CV–02217–JAM–GGH
      SCHOOL, INC., et al.,
17
                         Plaintiffs,                     STIPULATION AND ORDER TO EXTEND
18                                                       SCHEDULING ORDER DEADLINES
             v.
19                                                       Judge: Hon. John A. Mendez
      KIMBERLY KIRCHMEYER, et al.,                       Action Remanded: July 2, 2020
20
                         Defendants.
21

22

23          Plaintiffs Pacific Coast Horseshoeing School, Inc., Bob Smith, and Esteban Narez
24   (“Plaintiffs”), and Defendants Kimberly Kirchmeyer, in her official capacity as Director of
25   Consumer Affairs; and Michael Marion, in his official capacity as Chief of the Bureau for Private
26   and Postsecondary Education (“Defendants,” and collectively with Plaintiffs, the “Parties”), by
27   and through their respective counsel, hereby stipulate and agree as follows:
28
                                                        1
                           STIPULATION AND ORDER TO EXTEND SCHEDULING ORDER DEADLINES (2:17-CV-02217-JAM-GGH)
     Case 2:17-cv-02217-JAM-GGH Document 35 Filed 03/04/21 Page 2 of 4


 1           WHEREAS, on August 27, 2020, the Court entered a Pre-trial Scheduling Order in this
 2   matter (ECF No. 33, “Scheduling Order”);
 3           WHEREAS, under the Scheduling Order, the Parties are to disclose expert witnesses by
 4   March 21, 2021; disclose rebuttal expert witnesses by April 9, 2021; conclude all discovery by
 5   May 28, 2021; and file dispositive motions by July 13, 2021;
 6           WHEREAS, the Parties have engaged in written discovery, but continue to meet and
 7   confer regarding the sufficiency of responses to written discovery and additional areas of
 8   discovery, including additional discovery necessary for the Parties to engage expert witness(es)
 9   and evaluate their respective claims, defenses, and positions;
10            WHEREAS, the Parties agree that it would be premature to make expert disclosures or file
11   pretrial motions while the Parties continue to engage in good faith in the meet and confer
12   described above;
13           WHEREAS, despite their diligent efforts, disruptions caused by the COVID-19 pandemic
14   have made it more difficult for the Parties to comply with discovery obligations and conduct
15   discovery; and
16           WHEREAS, the Parties agree that an extension to the discovery schedule in this matter is
17   warranted, and that an extension of all deadlines by 12 weeks would not prejudice any of the
18   Parties;
19           THEREFORE, in consideration of the foregoing, it is hereby stipulated that:
20           1.   With the Court’s approval, the Scheduling Order (ECF No. 33) shall be amended as
21   set forth below.
22           2.   MOTION HEARINGS SCHEDULES: All dispositive motions shall be filed by
23   October 5, 2021. Hearing on such motions shall be set by the Court.
24           3.   DISCOVERY: All discovery shall be completed by August 20, 2021.
25           4.   DISCLOSURE OF EXPERT WITNESSES: The parties shall make expert witness
26   disclosures under Fed. R. Civ. P. 26(a)(2) by June 18, 2021. Supplemental disclosure and
27   disclosure of any rebuttal experts under Fed. R. Civ. P. 26(a)(2)(c) shall be made by July 20,
28   2021.
                                                        2
                           STIPULATION AND ORDER TO EXTEND SCHEDULING ORDER DEADLINES (2:17-CV-02217-JAM-GGH)
     Case 2:17-cv-02217-JAM-GGH Document 35 Filed 03/04/21 Page 3 of 4


 1         5.    FINAL PRE-TRIAL CONFERENCE and TRIAL SETTING: New dates for the final
 2   pre-trial conference and jury trial in this matter shall be set by the Court.
 3
                                                             Respectfully submitted,
 4
     Dated: March 3, 2021                                    INSTITUTE FOR JUSTICE
 5

 6
                                                             /s/ Keith Diggs
 7
                                                             KEITH DIGGS
 8                                                           Attorney for Plaintiffs

 9
     Dated: March 3, 2021                                    XAVIER BECERRA
10                                                           Attorney General of California
                                                             HEATHER B. HOESTEREY
11                                                           Supervising Deputy Attorney General

12

13                                                           /s/ P. Patty Li
                                                             P. PATTY LI
14                                                           Deputy Attorney General
                                                             Attorneys for Defendants
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         3
                           STIPULATION AND ORDER TO EXTEND SCHEDULING ORDER DEADLINES (2:17-CV-02217-JAM-GGH)
     Case 2:17-cv-02217-JAM-GGH Document 35 Filed 03/04/21 Page 4 of 4


 1                                                ORDER
 2           HAVING CONSIDERED THE STIPULATION OF THE PARTIES, AND GOOD
 3   CAUSE APPEARING, IT IS ORDERED THAT THE SCHEDULING ORDER (ECF NO. 33) IS
 4   AMENDED AS FOLLOWS:
 5           1.   MOTION HEARINGS SCHEDULES: All dispositive motions shall be filed by
 6   October 5, 2021. Hearing on such motions shall be on November 16, 2021 at 1:30 PM.
 7           2.   DISCOVERY: All discovery shall be completed by August 20, 2021.
 8           3.   DISCLOSURE OF EXPERT WITNESSES: The parties shall make expert witness
 9   disclosures under Fed. R. Civ. P. 26(a)(2) by June 18, 2021. Supplemental disclosure and
10   disclosure of any rebuttal experts under Fed. R. Civ. P. 26(a)(2)(c) shall be made by July 20,
11   2021.
12           4.   FINAL PRE-TRIAL CONFERENCE: The final pre-trial conference is set for
13   January 7, 2022 at 11:00 AM.
14           5.   TRIAL SETTING: Jury trial in this matter is set for February 14, 2022 at 9:00 AM.
15

16           IT IS SO ORDERED.
17
     DATED: March 3, 2021                             /s/ John A. Mendez
18
                                                      THE HONORABLE JOHN A. MENDEZ
19                                                    UNITED STATES DISTRICT COURT JUDGE
20

21

22

23

24

25

26

27

28
                                                       4
                          STIPULATION AND ORDER TO EXTEND SCHEDULING ORDER DEADLINES (2:17-CV-02217-JAM-GGH)
